Concurring- Opinion.
Bermudez, C. J.
I rest my concurrence on the decree on the ground that the facts disclosed do not justify the adoption and enforcement of the attacked sections of the ordinance.
In the exercise of their police power, which implies those to regulate markets, streets and public places, municipal corporations have the unquestionable right to pass and execute such legislation, provided the exaction be necessary and reasonable, actually used for police and not for reverme purposes. Burroughs on Tax, 392; Cooley C. L. 231, 396, 403, 572; Dillon M. C. 25, 28, 91, 118, 166, 294, 384, 742; 2 Kent, 278, 339; Blackstone, 4, 162; Wartman’s case, 33 Pa. Bt. 202, 9; Nightingale in re, 11 Peck Mass. 168; Cincinnati vs. Buckingham, 10 Ohio in
*367Bank, 261; Ash vs. People, 11 Mich. 347; Chicago Warehouse cases, 63 Ill. 80; Johnson vs. Philadelphia, 60 Penn. 451; Bush vs. Seabury, 8 Johns. N. Y. 408. See also, 7 Cowan, 349; 9 Mich. 253; 15 Conn. 475, 501; 3 Ala. 137, 28, 577; 6 Ala. 899; 7 Ind. 80; 8 Ind. 34, 57; 11 Rich. S. C. Law, 55; 25 Mo. 37; 3 Wall. 320; 12 Wall. 349; 94 U. S. 113, 125; 97 U. S. 25.
See also our jurisprudence in the following cases: 2 L. 219; 4 A. 278, 335; 14 A. 842; 15 A. 337; 23 A. 723; 20 A. 340; 31 A. 828; 32 A. 9]; 33 A. 483; 34 A. 750, 1050.